Thomas, J.
That an action of slander lies for charging the plaintiff with the crime of fornication is well" settled. Miller v. Palish, 8 Pick. 384. It is a charge of a crime punishable by law, and of a character to degrade and disgrace the plaintiff and exclude her from society. That the words uttered import the commission of the offence cannot be doubted.
The uttering of the words is a wrongful act, purposely done ; and this is sufficient to constitute legal malice. To prove legal malice it is not necessary to show that the words were uttered from personal enmity or ill will. When the words are uttered, the true measure of damages is the injury caused by the utterance. The “ story ” uttered or repeated by the defendant contains a charge against the plaintiff of a nature to destroy her reputation. It was a false charge. It is no answer, in any forum, to say, that she only repeated the story as she heard it. ■ If the story was false and slanderous, she must repeat it at her peril. There is safety in no other rule. Often the origin of the slander cannot be traced. If it were, possibly it might be harmless. He who gives it circulation gives it its power of mischief. It is the successive repetitions that do the work. A falsehood often repeated gets to be believed.
*6We think the instructions of the learned judge were not in conformity to the law, as understood in this Commonwealth. Wolcott v. Hall, 6 Mass. 514. Alderman v. French, 1 Pick. 18. Bodwell v. Swan, 3 Pick. 376. Commonwealth v. Snelling, 15 Pick. 337. Stone v. Varney, 7 Met. 91. Watson v. Moore, 2 Cush. 133. The jury were instructed, that if the defendant merely said there was a report in circulation of the kind set forth in the writ, and did not say so with any design to extend its circulation, or in any degree to cause the person whom she addressed to believe or suspect the charge which the story imputed to be true, or to add to it any sanction or authority of her own, or to give it any further circulation or credit, and it was true that such story was in circulation, it would not be actionable to say so.
It seems scarcely possible that a story could be repeated by a person of any respectability, under the circumstances and with the results supposed. To say that such a story is current, and to relate it to one before that time ignorant of its existence, necessarily gives it further circulation ; and a party is presumed to know and intend the necessary consequences of his acts.
And such is the case before us. The witness had never heard of the story, and expresses her disbelief of it. The defendant, so far from expressing a concurrence in the witness’s disbelief, replies, “ It (the story) is all over the glasshouse.” And when the witness says this could not be, or her husband, who worked at the glasshouse, would have heard it, the defendant replied, “ It was not in the upper, but the lower glasshouse.”
The story is related to one before ignorant of it, without giving the person from whom it was received, without expressing any disbelief of it, without any apparent purpose of inquiry as to its truth, and with the assertion, in reply to the disbelief of the witness, of the currency of the report.
It seems to us that the jury, treating the instructions as applicable to the case before them, may have been misled ; that they may have understood the learned judge to mean that the simple repetition of a slanderous story, without express malice, was not actionable.
*7But under the limitations stated, if they were possible, we think the rule laid down is not the law. A man cannot say there is a story in circulation that A poisoned his wife, or B picked C’s pocket in the omnibus, or that D has committed adultery, and relate the story, and, when called upon to answer, say, “ There was such a story in circulation; I but repeated what I heard, and had no design to circulate it or confirm it; ” and for two very plain reasons—that the repetition of the story must, in the nature of things, give it currency; and the repetition, without the expression of disbelief, will confirm it.
The danger is an obvious one, and long since pointed out; and it is, that bad men may give currency to slanderous reports, and then find in that currency their own protection from the just consequences of a repetition.
Although the jury, under these instructions, returned a verdict for the plaintiff, yet, from the damages returned, we cannot but believe the instructions of the learned judge, which we think incorrect, must have prejudiced the plaintiff’s cause, and that justice requires she should have a new trial.

Exceptions sustained.